REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 14-21 are allowed.
Claims 14, and 17-20 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose receiving an indication of a P-CSCF restoration in response to a determination that the P-CSCF has failed; and transmitting, to the core network node, the indication of the 
P-CSCF restoration using the identification information to cause the core network node to release an Internet Protocol (IP) multimedia subsystem (IMS) connection of a corresponding user equipment (UE).
It is noted that the closest prior art, AVULA et al. (US 2015/0055446, Feb. 26, 2015) shows P-CSCF provide an address of PGW in the AA request. The address include a PGW-fully qualified domain name (FQDN) associated with PGW, P-CSCF receive the PGW-FQDN from a serving-CSCF (S-CSCF) associated with EPC network, and the S-CSCF may receive the PGW-FQDN from a home subscriber server (HSS) during IMS network registration. The HSS receive the PGW-FQDN from MME during IMS-PDN session establishment.
It is noted that the closest prior art, Hallenstal et al. (US 20150124588, May 7, 2015), Shows the UE is associated with a Proxy Call Session Control Function node (P-CSCF) of said IMS network and with at least one control node of a packet access network. The UE uses said packet access network to connect to the IMS network.

The terminal disclaimer filed on 03/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,797,936 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is 571-270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IQBAL ZAIDI/Primary Examiner, Art Unit 2464